989 So. 2d 84 (2008)
STATE of Louisiana
v.
Charles CONERLY.
No. 2008-KK-2024.
Supreme Court of Louisiana.
August 27, 2008.
PER CURIAM.
Writ granted. We find that the right to confrontation contained in the U.S. Constitution is not implicated in this pre-trial matter. Although the Louisiana Constitution recognizes the right of a defendant to confront his accuser before trial, La. Const. art. I, § 13, the Louisiana Constitution also protects the rights of victims of crime to refuse to be interviewed by the accused. La. Const. art. I, § 25. La. R.S. 46:1844(D)(3) provides that a defendant must show "good cause" at a contradictory hearing with the district attorney why a crime victim should be subpoenaed to testify at any pre-trial hearing. We hold that the mere recitation of the defendant's confrontation right does not constitute "good cause" under the statute. Consequently, the rulings of the trial court and court of appeal ordering the victim to testify at a preliminary hearing in this matter are reversed. The case is remanded to the district court for further proceedings.
WEIMER, J., I would request a response from the defendant before ruling.